Citation Nr: 1509228	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  09-35 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD), to include a mood disorder, schizophrenia, depression, a paranoid disorder, a psychotic disorder, anxiety, and major depressive disorder.

2. Entitlement to a total disability rating based on individual unemployability resulting from service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to January 2002, and from January 2004 to February 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A videoconference hearing before the undersigned Veterans Law Judge was held in January 2013.  A transcript of the hearing has been associated with the claims file.

This matter was previously remanded by the Board for further development, in June 2013, November 2013, and July 2014.  As to the issue decided herein, the Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1. The Veteran's current symptomatology of depression, mood disorder, and anxiety have been attributed to the Veteran's service-connected PTSD. 

2. The most probative and competent medical evidence does not reveal a current diagnosis of schizophrenia, paranoid disorder, or psychotic disorder that was either caused by, or related to active military service. 

3. Overall, an additional acquired psychiatric disability has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include a mood disorder, schizophrenia, depression, a paranoid disorder, a psychotic disorder, anxiety, and major depressive disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veteran Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Letters dated in April 2007 July 2013 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  They also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, these letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and notice of the type of evidence necessary to establish an effective date. 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2014) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A.        § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records, and has reviewed the evidence in the Virtual VA electronic records system.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Veteran's service treatment records, VA medical records, and records from the Social Security Administration are in the file.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The record indicates that the Veteran was also afforded a VA examination in September 2014, the results of which have been included in the claims file for review.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examiner indicated in the September 2014 VA examination report that the Veteran's electronic records and the claims file had been reviewed.  This examination also involved a thorough examination of the Veteran.  As such, the Board finds the September 2014 VA examination adequate. 

Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite information necessary to make a decision on the Veteran's claim.

Furthermore, in January 2013 the Veteran testified at a Board hearing over which the undersigned Veterans Law Judge presided.  The provisions of 38 C.F.R.            § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

With respect to the issue decided herein, during the Board hearing, the Veterans Law Judge clarified the issues on appeal and solicited information regarding the onset and nature of his symptomatology.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claim.  The Veteran's representative and the Veterans Law Judge asked questions directed at identifying whether the Veteran met the criteria for a grant of service connection.  The Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As stated above, this matter was previously remanded in June 2013, November 2013, and July 2014.  The Board finds there has been substantial compliance with its July 2014 remand directives.  According to a November 2014 statement, the Veteran has argued that the RO erroneously scheduled the VA examination with the "same examiner who failed to comply with the [Veterans Law Judge's] remand order" twice previously.  However, the July 2014 Board remand instructed the RO to schedule the Veteran for an examination "if possible by an examiner who has not previously examined the Veteran."  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.) 

Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2014).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

The Veteran contends that he incurred an acquired psychiatric disability, other than PTSD, to include mood disorder, schizophrenia, depression, a paranoid disorder, a psychotic disorder, anxiety, and major depressive disorder as a result of his military service.   Service connection is already in effect for PTSD, evaluated as 70 percent disabling, effective April 2, 2007.

Governing Rules and Regulations 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because an acquired psychiatric disability is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Board also previously noted that various treatment records in the Veteran's claims file reflect that the Veteran has been diagnosed with an acquired psychiatric disorder to include a mood disorder, schizophrenia, depression, a paranoid disorder, a psychotic disorder, anxiety, and major depressive disorder.  These records, however, did not provide an etiological opinion regarding these diagnoses.

Therefore, in the June 2013 remand the Board determined that a VA etiological opinion should be obtained to determine whether any of these disorders are related to the Veteran's now service-connected PTSD or any other acquired psychiatric disorder.  The Board instructed the examiner to "opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include a mood disorder, schizophrenia, depression, a paranoid disorder, a psychotic disorder, anxiety, and major depressive disorder, is related to active service or any incident of such service."

Subsequently, in the Veteran was afforded a VA examination in July 2013.  In November 2013 the Board determined that based on review of the July 2013 VA examination report, the VA examiner failed to provide the requested opinion.  Rather, the VA examiner merely discussed the current level of severity of the Veteran's PTSD.  Furthermore, the examiner failed to address or identify any of the Veteran's acquired psychiatric disorders other than PTSD.  The Board found the VA examination was inadequate as it failed to provide the findings requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, a new VA examination was requested.

In December 2013, the Veteran underwent another VA examination where the VA examiner who conducted the July 2013 VA examination again failed to provide the requested opinion and address or identify any of the Veteran's acquired psychiatric disorders other than PTSD. The VA examiner noted the Veteran did not have a diagnosis of more than one mental disorder but failed to acknowledge and discuss the prior diagnoses of an acquired psychiatric disorder to include a mood disorder, schizophrenia, depression, a paranoid disorder, a psychotic disorder, anxiety, and major depressive disorder as indicated in the VA treatment records.  Therefore, in July 2014, the Board again found this examination inadequate for purposes of deciding the Veteran's claim.  

The Veteran was afforded another VA examination in September 2014 where a diagnosis of PTSD was confirmed.  However, the VA examiner determined that the Veteran did not have any other additional diagnoses of mental disorders.  It was determined that since the last VA examination in August 2014, there has been no significant change in the Veteran's social functioning.  He is currently unemployed and was last employed during the spring of 2014.  The Veteran exhibited symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

Based on behavioral observations, the Veteran reported his symptomatology has continued to the present time without remission since the last VA examination.  His appearance and behavior were appropriate to situation with no psychomotor retardation or agitation.  Expressive and receptive speech was without impairment.  His speech was goal directed and linear.  There was no evidence of auditory or visual hallucinations, delusions, or any other indication of psychosis.  The Veteran's abstract thought was intact, his mood was reported as depressed, and affect was mildly dysphoric.  He was fully oriented to person, place, time, and situation.  The Veteran's attention and concentration, memory, and insight and judgment were all intact.  The Veteran denied suicidal or homicidal ideation, plan or intent.  Finally, the VA examiner determined the Veteran was capable of managing his financial affairs.  

Upon review of the evidence of record and an examination of the Veteran, the VA examiner determined that the Veteran's symptomatology did not meet the criteria for a separate diagnosis of depression but that it was secondary to depression.  Furthermore, the VA examiner explained that mood disorder and major depressive disorder were encompassed under the depression.  The VA examiner acknowledged the Veteran has a diagnosis of schizophrenia from 2008; however, it appeared that his symptoms were currently in remission.  In addition, the VA examiner explained that the psychotic disorder and psychosis were encompassed by schizophrenia.  The VA examination did not reveal psychotic symptomatology and recent treatment records did not indicate symptoms of schizophrenia or psychotic symptomatology.  The VA examiner determined that the Veteran's schizophrenia was not secondary to PTSD nor was it influenced by PTSD symptomatology.  Regarding the paranoid disorder, the VA examiner stated it was not a diagnosis but that feelings of suspicion were endorsed on the symptoms list in VA examination report.  Finally, anxiety was secondary to the Veteran's PTSD and a separate diagnosis of an anxiety disorder was not warranted. 

On careful review of the medical record evidence since service, the Board finds that despite the Veteran's complaints of current symptomatology, the September 2014 VA examiner did not find a current disability.  There is no evidence of record demonstrating a present diagnosis of an acquired psychiatric disorder other than PTSD.  Although the medical records on file show complaints of symptomatology following service, the VA examiner determined these were encompassed by the service-connected PTSD or otherwise in remission.  In sum, the most probative and competent medical evidence does not show a diagnosis pertaining to any acquired psychiatric disability.   The Board notes that a grant of service connection for an additional psychiatric disorder would not result in a separate rating therefor, as the Veteran is already service connected for PTSD, rated 70 percent disabling.  A separate rating would violate the rule against pyramiding, 38 C.F.R. § 4.14, as discussed below.

While the Veteran is capable of stating his symptomatology, he is not competent to conclude his symptoms are associated with a particular diagnosis.  This evidence must therefore be provided in the form of competent medical opinion.  Therefore, as there is no competent and probative medical opinion evidence demonstrating that the Veteran has a current acquired psychiatric disability, other than his service-connected PTSD, service connection for such disorders are not warranted.  Without a disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Moreover, the Veteran's symptoms of depression, a mood disorder, and anxiety have already been considered in the disability rating for his service-connected PTSD.  To assign a separate rating based on this same symptomatology would therefore violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2014). 

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  Although it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Here, the Veteran's symptomatology of depression, mood disorder, and anxiety have already been considered as a symptom of his service-connected PTSD and considered in the assigned disability rating.  As such, to separately rate such symptoms as an acquired psychiatric disorder, generally, would be duplicative and overlapping with the symptomatology of the Veteran's already service-connected disability.

Nevertheless, the Board points out that he has not submitted any probative medical evidence to support his claim.  The only evidence of record in support of the Veteran's claim consists of his own lay statements.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  His assertions that he experiences symptoms are also credible.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a current diagnosis of an acquired psychiatric disability, and whether it is a  separate and distinct disability other than his service-connected PTSD, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer).  Accordingly, his opinions are not significantly probative and are outweighed by the medical evidence of record noted above.

The Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include a mood disorder, schizophrenia, depression, a paranoid disorder, a psychotic disorder, anxiety, and major depressive disorder.  This being the case, the doctrine of reasonable doubt is not for application concerning this claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of this claim must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include a mood disorder, schizophrenia, depression, a paranoid disorder, a psychotic disorder, anxiety, and major depressive disorder, is denied.


REMAND

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely Notice of Disagreement (NOD) and there is no issuance of a Statement of the Case (SOC), the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC. According to a September 2014 rating decision, the RO denied the Veteran's claim for individual unemployability.  The Veteran submitted a timely NOD in November 2014. 

A review of the record shows that the Veteran has not been furnished a SOC in response to his NOD.  Because the notice of disagreement placed that issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran and his representative with a Statement of the Case pertaining to his claim for entitlement to TDIU.  The Veteran should be appropriately notified of the time limits to perfect his appeal of this issue.  This issue should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of a Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


